Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 1 of 23 PageID #: 2010




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                       CRIMINAL ACTION NO. 1:17-CR-00035-GNS-2


UNITED STATES OF AMERICA                                                              PLAINTIFF


v.


JONNY ALEXANDER REYES-MARTINEZ                                                      DEFENDANT



                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Objection (DN 414) to the Magistrate

Judge’s Report and Recommendation (DN 398) as to Defendant’s Motions to Suppress (DN 290,

291). The matter is ripe for adjudication.

                                I.     STATEMENT OF FACTS

       On May 30, 2017 Defendant Jonny Alexander Reyes-Martinez (“Reyes-Martinez”) was

driving a vehicle on I-70 in Wabaunsee County, Kansas, accompanied by passenger Alex

Maldonado (“Maldonado”). (R. & R. 2, DN 398). Kansas State Police Trooper Ranieri observed

a crack in the front windshield of the car, in violation of Kan. Stat. Ann. § 8-1741, and initiated a

traffic stop. (R. & R. 2). He asked Reyes-Martinez and Maldonado for their identification and the

purpose of their trip, then returned to his cruiser to run an information check. (R. & R. 2, 5).

Trooper Ranieri then returned to the passenger side of the car and warned Reyes-Martinez and

Maldonado for the violation, returned their IDs, told them that he did not need anything else from

them, thanked them, and gave them a thumbs up. (Pl.’s Resp. Defs.’ Mots. Suppress Ex. 1, at

11:25-11:35, DN 311 [hereinafter Traffic Stop Video]). Trooper Ranieri then asked whether there

were any “pistola” or “drogas” in the car. (Traffic Stop Video 11:36-11:40). Defendants indicated
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 2 of 23 PageID #: 2011




there were not, to which Trooper Ranieri responded with a request to search the car by pointing to

the back seat and pantomiming someone peering into the door window. (Traffic Stop Video 11:41-

11:46). The occupants acceded to the request and Trooper Ranieri asked them to step out of the

car while he searched it. (Traffic Stop Video 11:47-57). During the search he found ammunition

hidden in powdered laundry detergent and a handgun in the air filter compartment. (R. & R. 2).

At this point, Reyes-Martinez and Maldonado fled on foot and were later apprehended. (R. & R.

2).

       Reyes-Martinez subsequently pled guilty to an illegal re-entry offense under federal law

and was detained at Leavenworth Detention Center in Kansas. (R. & R. 3). Reyes-Martinez was

later identified as a suspect in a string of robberies of Hispanic markets across Kentucky,

Tennessee, and North Carolina, including a fatal shooting in Bowling Green, Kentucky. (R. & R.

3). After learning that Reyes-Martinez was housed in Kansas, Special Agent Laferte and detectives

from the Bowling Green Police Department traveled to Kansas on September 27, 2017, to

interview Reyes-Martinez about the robberies. (R. & R. 3). At the beginning of the interview,

Detective Nade took the lead with the assistance of an interpreter. (Pl.’s Resp. Def.’s Mot.

Suppress Ex. 5, at 1, DN 311-5 [hereinafter Interview Tr.]). After a few minutes of questions

about Reyes-Martinez’s background, Detective Nade sought a Miranda waiver in Spanish.

(Interview Tr. 1-8; Pl.’s Resp. Def.’s Mots. Suppress Ex. 6, at 1, DN 311-6). Reyes-Martinez

signed the waiver. (Pl.’s Resp. Def.’s Mots. Suppress Ex. 6, at 1). After roughly an hour and

fifteen minutes, Detective Nade asked Reyes-Martinez about injuries that resulted in the course of

the robberies. (Interview Tr. 70). Reyes-Martinez paused and said, “I would need to talk to a

lawyer about that first . . . .” (Pl.’s Resp. Defs.’ Mots. Suppress Ex. 2, at 90:34-90:45, DN 311-2

[hereinafter Interview Video]; Interview Tr. 70).       Reyes-Martinez then agreed to look at



                                                2
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 3 of 23 PageID #: 2012




photographs and identify those depicted.     (Interview Tr. 71).   Afterwards, Detective Nade

readdressed the issue of counsel and Reyes-Martinez consented to further questioning clarifying

that if he did not want to answer a question he would not answer. (Interview Tr. 82). Throughout

this interview, Reyes-Martinez made several incriminating statements about the Bowling Green

robbery and shooting. (R. & R. 3).

       Reyes-Martinez was originally charged in a criminal complaint, then charged by

indictment, and finally by superseding indictment.       (Compl., DN 1; Indictment, DN 33;

Superseding Indictment, DN 133). He is charged with interference with commerce by robbery,

conspiracy to interfere with commerce by robbery, illegal possession of a firearm, conspiracy to

carry or possess a firearm during a crime of violence, and murder through use of a firearm during

a crime of violence, arising from the Bowling Green and other robberies

       Reyes-Martinez has filed two motions to suppress. In the first motion, he moves to

suppress evidence discovered during the Kansas traffic stop. (Def.’s Mot. Suppress, DN 291).

Reyes-Martinez further moves to suppress statements he made during custodial interrogation.

(Def.’s Mot. Suppress, DN 290). Upon referral, the Magistrate Judge conducted an evidentiary

hearing and a transcript of the hearing was filed, followed by post-hearing briefs. (Suppression

Hr’g Tr., DN 375; Pl.’s Br., DN 392, Def.’s Br., DN 397). In the Report and Recommendation,

the Magistrate Judge recommended that the motion to suppress the evidence from the traffic stop

be denied, but that the motion to suppress statements from the custodial interrogation be granted

in part and denied in part. (R. & R., DN 398). Defendant has objected to the Report and

Recommendation. (Def.’s Obj., DN 414).




                                               3
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 4 of 23 PageID #: 2013




                                       II.   DISCUSSION

       In his objection, Reyes-Martinez marshals numerous arguments against the Report and

Recommendation, some of which were not fully raised to the Magistrate Judge. Objections to a

report and recommendation are reviewed de novo. 28 U.S.C. § 636(b)(1).

       A.      Traffic Stop

       Defendant objects to the Magistrate Judge’s denial of his motion to suppress the evidence

discovered through the traffic stop. Defendant asserts that Trooper Ranieri terminated the stop

upon the issuance of a warning, and that because he lacked probable cause or reasonable suspicion

to extend the stop at that time, Trooper Ranieri’s subsequent questions about guns and drugs, and

request to search unconstitutionally prolonged the stop. (Def.’s Obj. 4). Defendant further argues

his consent to search was not voluntarily given because of the language barrier between him and

the police officer. (Def.’s Obj. 4).

       The stop began when Trooper Ranieri noticed a cracked windshield and initiated the traffic

stop. (R. & R. 2, DN 398). The officer asked Defendant some preliminary questions and returned

to his cruiser to run a warrant and criminal history check. (R. & R. 5). Upon completion of the

information check, he returned to the car and told the occupants “that’s all I needed” and gave

them a thumbs up. (Traffic Stop Video 11:25-11:35). Defendant then grabbed the wheel as if he

was about to leave. (Suppression Hr’g Tr. 11:25-12:2, DN 375). Simultaneously, Trooper Ranieri

glanced around the car and asked whether they had any “pistolas” or “drogas”, to which Reyes-

Martinez responded no. (R. & R. 5). The officer then asked if he could search the car; Reyes-

Martinez acquiesced. (R. & R. 5). These questions occurred immediately after the officer told

Reyes-Martinez and Maldonado they were free to go. (Traffic Stop Video 11:40-11:58).




                                                4
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 5 of 23 PageID #: 2014




       Both parties acknowledged the initial traffic stop was valid. (R. & R. 5). The United States

asserts that Trooper Ranieri obtained reasonable suspicion of criminal activity during the stop to

justify extending it for additional questions and a request for consent, but Defendant claims neither

reasonable suspicion nor probable cause existed after Trooper Ranieri gave the warning and

therefore the extension of the stop was unconstitutional. (R. & R. 5-6).

       The Magistrate Judge relied on Rodriguez v. United States, 575 U.S. 348 (2015), for the

proposition that the amount of time a driver may be detained is tied to the mission of the stop

which focuses on traffic safety; the issuance of a warning or ticket; and ordinary inquiries like

checking the driver’s license, determining outstanding warrants, and inspecting automobile

registration. (R. & R. 5 (citing Rodriguez, 575 U.S. at 353-57)). The Magistrate Judge recognized

that detention may not persist longer than the mission, absent reasonable suspicion that there is

additional criminal activity and held there was no reasonable suspicion to extend the stop here, but

because the defendants gave consent to the search, the search did not impermissibly extend the

duration of the traffic stop. (R. & R. 5-6).

       In Rodriguez, the Supreme Court held the question of whether a stop is unconstitutionally

prolonged depends on whether the officer’s conduct prolonged the stop beyond its mission.

Rodriguez, 575 U.S. at 354. The Sixth Circuit has interpreted Rodriguez to hold the seizure’s

mission is “to address the traffic violation that warranted the stop and attend to related safety

concerns.” United States v. Lott, 954 F.3d 919, 923 (6th Cir. 2020) (internal citation omitted)

(citing Illinois v. Caballes, 543 U.S. 405, 407 (2005)). An officer can extend a traffic stop beyond

this mission only through reasonable articulable suspicion, but the reasonable suspicion must arise

before the officer seeks to prolong the stop. Rodriguez, 575 U.S. at 355; United States v. Howard,

815 F. App’x 69, 76 (citing Lott, 954 F.3d at 923). “‘Authority for the seizure thus ends when



                                                 5
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 6 of 23 PageID #: 2015




tasks tied to the traffic infraction are—or reasonably should have been—completed’ unless

‘reasonable suspicion of criminal activity justified detaining [the defendant] beyond completion

of the traffic infraction investigation.’” United States v. Collazo, 818 F.3d 247, 257 (6th Cir. 2016)

(alteration in original) (citation omitted).

        The Magistrate Judge found that “on completion of the information check, [Trooper

Ranieri] returned Martinez’ and Maldonado’s documents to them, gave a verbal warning about the

cracked windshield, and advised them they were free to go.” (R. & R. 5). Both the United States

and the Magistrate Judge acknowledged that the mission of the stop was then complete. (R & R

5; Pl.’s Resp. Defs.’ Mot. Suppress 7). The Magistrate Judge further found, however, that

“Trooper Ranieri immediately after advising Martinez that he was free to go, asked him if he could

search that car, and if there were any guns or drugs in the car.” (R. & R. 5). The Magistrate Judge

recognized that an officer does not need reasonable suspicion to request a consensual search and

that where an officer is granted permission, “execution of the search does not impermissibly extend

the duration of the traffic stop” and held that is precisely what happened in this instance. (R. & R.

6 (citing United States v. Burton, 334 F.3d 514, 518 (6th Cir. 2003))).

        The Sixth Circuit has long held that a police officer does not violate the Fourth Amendment

by asking a driver questions after the initial traffic stop has ended. United States v. Erwin, 155

F.3d 818, 823 (6th Cir. 1998) (en banc) (“A law enforcement officer does not violate the Fourth

Amendment merely by approaching an individual, even when there is no reasonable suspicion that

a crime has been committed, and asking him whether he is willing to answer some questions.”).

This includes a request for consent to search the individual’s vehicle. United States v. Dunson,

940 F.2d 989, 994 (6th Cir. 1991). “The test is not whether police expressly instruct a person not

to leave, but whether the totality of the circumstances would convey to a reasonable person that



                                                  6
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 7 of 23 PageID #: 2016




she is not free to leave.” United States v. Williams, 615 F.3d 657, 665 (6th Cir. 2010) (citing

United States v. Drayton, 536 U.S. 194, 201 (2002); Florida v. Bostick, 501 U.S. 429, 439 (1991)).

Several factors can evidence a seizure: “‘the threatening presence of several officers, the display

of a weapon by an officer, some physical touching of the person of the citizen, or the use of

language or tone of voice indicating that compliance with the officer’s request might be

compelled.’” Id. at 662 (quoting United States v. Campbell, 486 F.3d 949, 954 (6th Cir. 2007)).

       The Magistrate Judge here correctly noted that Trooper Ranieri was polite during the entire

interaction. (R. & R. 8). He attempted to make himself understood to Reyes-Martinez, and

followed up each request with “is that okay?” (Traffic Stop Video 11:40-11:58, DN 311-1). There

was no physical show of force or language indicating compliance might be compelled. In Branch

the court held there was no seizure when the officer told the defendant he could leave but asked if

he would mind staying for a few questions. Branch, 537 F.3d at 588. By contrast, in Richardson,

the court held the driver was seized when the officer gave the driver a ticket but then said “Okay,

just hang out right here for me, okay?” Richardson, 385 F.2d at 630. In this instance, Trooper

Ranieri gave Reyes-Martinez a thumbs up and said, “That’s all I needed.” (Traffic Stop Video

11:25-11:35). He then asked whether there were any drugs or guns, and when Reyes-Martinez

and Maldonado shook their heads, Trooper Ranieri asked if he could search the car without any

circumstances indicating that compliance with the request was required. (Traffic Stop Video

11:29-11:47). Accordingly, Reyes-Martinez was not seized while Trooper Ranieri asked questions

about the presence of drugs and guns, nor was he seized when Trooper Ranieri subsequently

requested consent to search the car. Because the detention had ended, Trooper Ranieri’s questions,

though prolonging the interaction beyond the stop, did not prolong the stop itself. This Court




                                                7
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 8 of 23 PageID #: 2017




overrules Defendant’s objection to the Magistrate Judge’s refusal to exclude evidence discovered

during the traffic stop.

        Defendant also objects to the Magistrate Judge’s finding that his consent to search was

voluntary and claims a language barrier existed which prevented a valid consent. (Def.’s Obj. 3).

The Magistrate Judge recognized, however, that a language barrier existed during the traffic stop

but that the police officer was able to communicate with Reyes-Martinez non-verbally. (R. & R.

8-10). “Non-verbal actions can constitute consent, but they must be clear and ‘will not be found

upon mere ‘acquiescence to a claim of lawful authority.’” United States v. Pedicini, 804 F. App’x

351, 354 (6th Cir. 2020) (quoting United States v. Carter, 378 F.3d 584, 589 (6th Cir. 2004)). The

Magistrate Judge accurately noted that “[t]he audio does not clearly capture the responses from

either Martinez or Maldonado, but from their reactions it is evident that they agreed” and weighed

the factors necessary to determine whether there was “more than the mere expression of

acquiescence to the officer’s authority.” (R. & R. 8). This Court agrees with the Magistrate

Judge’s finding that Reyes-Martinez did consent non-verbally. The dashcam footage shows that

Reyes-Martinez and Maldonado leaned over to listen to Trooper Ranieri as he spoke to them and

asked for consent, which corroborates Trooper Ranieri’s testimony that he directed the request to

both of them. (Traffic Stop Video 11:25-11:58; Suppression Hr’g Tr. 12:15). Maldonado clearly

nodded his head and waved affirmatively. (Traffic Stop Video 11:40-11:58). Although Reyes-

Martinez’s exact response is unclear, Defendant does acknowledge he responded, just non-

verbally. (Def.’s Obj. 3). Trooper Ranieri testified that both Reyes-Martinez and Maldonado gave

him the head nod indicating consent. (Suppression Hr’g. Tr 12:20). The Court agrees with the

Magistrate Judge’s determination that Reyes-Martinez knowingly and voluntarily consented to the

search sufficiently to provide consent. (R. & R. 10).



                                                8
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 9 of 23 PageID #: 2018




       Defendant next claims that “it was not explained to [Reyes-Martinez] that he could refuse

the officers [sic] request for the extended detention beyond the point of issuing a warning for a

cracked windshield.” (Def.’s Obj. 3). The Magistrate Judge construed this argument as a

“challenge to consent on the basis that [Reyes-Martinez] did not speak English and did not have a

sufficient understanding of the U.S. legal system to make his consent free and voluntary.” (R. &

R. 8). As the U.S. Supreme Court has recognized, “knowledge of a right to refuse is not a

prerequisite of a voluntary consent.” Schneckloth v. Bustamonte, 412 U.S. 218, 234 (1973).

“While knowledge of the right to refuse consent is one factor to be taken into account, the

government need not establish such knowledge as the sine qua non of an effective consent.” Id.

at 227. It would be “to unrealistic to require police officers to always inform detainees that they

are free to go before a consent to search may be deemed voluntary.” Ohio v. Robinette, 519 U.S.

33, 40 (1996). Ultimately, the Magistrate Judge considered the fact that Reyes-Martinez “had no

education in United States law” and correctly found the consent was voluntary in this instance.

(R. & R. 8).

       Accordingly, this Court adopts the Magistrate Judge’s findings of facts and law and finds

Reyes-Martinez’s consent was voluntary. Defendant’s objection to the admissibility of the

evidence seized during his traffic stop is overruled.

       B.      Violation of Sixth Amendment Right to Counsel

       Reyes-Martinez contends that his interrogation on September 27, 2017, occurred without

the consent of counsel representing him on pending federal charges and must be suppressed under

the Fifth Amendment and Sixth Amendment. (Def.’s Obj. 2, 5). “The Sixth Amendment provides

that ‘[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of




                                                  9
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 10 of 23 PageID #: 2019




 Counsel for his defence.’” McNeil v. Wisconsin, 501 U.S. 171, 175 (1991) (alteration in original).

 In explaining the application of this constitutional right, the Supreme Court has stated:

          The Sixth Amendment right, however, is offense specific. It cannot be invoked
          once for all future prosecutions, for it does not attach until a prosecution is
          commenced that is, “at or after the initiation of adversary judicial criminal
          proceedings—whether by way of formal charge, preliminary hearing, indictment,
          information, or arraignment.”

 Id. (quoting United States v. Gouveia, 467 U.S. 180, 188 (1984)). As the Supreme Court has also

 noted:

          “The police have an interest . . . in investigating new or additional crimes [after an
          individual is formally charged with one crime]. . . . [T]o exclude evidence
          pertaining to charges as to which the Sixth Amendment right to counsel had not
          attached at the time the evidence was obtained, simply because other charges were
          pending at that time, would unnecessarily frustrate the public’s interest in the
          investigation of criminal activities . . . .”

 Maine v. Moulton, 474 U.S. 159, 179-80 (1985).

          Reyes-Martinez pleaded guilty with assistance of counsel to an illegal re-entry offense

 before his interrogation. (R. & R. 3). He was interrogated on September 27, 2017, regarding the

 Bowling Green robbery but was not formally charged under a criminal complaint until October

 18, 2017. Therefore, his Sixth Amendment right to counsel had not yet attached for the robbery

 offenses. “The mere fact that the government is aware that a suspect has an attorney . . . does not

 unambiguously assert the suspect’s right to deal exclusively with the police through counsel during

 custodial interrogation.” United States v. Suarez, 263 F.3d 468, 483 (6th Cir. 2001) (citing McNeil,

 501 U.S. at 177-82). Accordingly, no waiver was required for the September 27 interview because

 Reyes-Martinez’s Sixth Amendment right to counsel was not “invoked once for all future

 prosecutions” but rather attached only later, once the robbery prosecution began the following

 month. McNeil, 501 U.S. at 175.




                                                   10
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 11 of 23 PageID #: 2020




        Furthermore, when detectives began interrogating Reyes-Martinez on September 27, 2017,

 because his assertion of his Sixth Amendment right to counsel for the robberies had not yet

 attached, it was not unconstitutional to seek a waiver of his Fifth Amendment Miranda rights

 without counsel present.

        C.      Custodial Interrogation

        Defendant next objects that law enforcement officers violated his Miranda rights during

 the custodial interrogation on September 27, 2018.

                1.     “Miranda-in-the-Middle

        First, Defendant proposes that any statements made before he was advised of his Miranda

 rights must be suppressed. (Def.’s Obj. 5). The Magistrate Judge agreed in the Report and

 Recommendation that “the pre-warning statements are ‘presumed compelled’ and must be

 excluded from trial.” (R. & R. 12).

        Reyes-Martinez then reiterates that providing a subsequent Miranda warning did not

 remedy the violation because of the “coercive nature of the initial [engagement] to coax the

 continuing cooperation by an individual—a basic psychology 101 manipulative tactic quite

 familiar to the FBI to lessen the impact of the delayed Miranda warning negating the any

 ‘voluntary waiver.’” (Def.’s Obj. 6). Thus, Defendant claims that statements made after being

 advised of his Miranda rights must be suppressed because the subsequent warnings were

 “ineffective in preparing the suspect for successive interrogation, close in time and similar in

 content.” (Def.’s Obj. 5). The Magistrate Judge held that the standard for judging a “Miranda-in-

 the-middle” was articulated in plurality decision in Missouri v. Seibert, 542 U.S. 600 (2004), and

 Justice Kennedy’s concurrence. (R. & R. 12-15). The factors identified in Seibert are:

        the completeness and detail of the questions and answers in the first round of
        interrogation, the overlapping content of the two statements, the timing and setting

                                                11
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 12 of 23 PageID #: 2021




        of the first and the second, the continuity of police personnel, and the degree to
        which the interrogator’s questions treated the second round as continuous with the
        first.

 Siebert, 542 U.S. at 615. Applying the plurality’s five factors, and Justice Kennedy’s “deliberate

 two-step strategy”, the Magistrate Judge held that the detectives did not engage in an impermissible

 “Miranda-in-the-middle” warning, and that because Reyes-Martinez was adequately warned, he

 voluntarily waived his Miranda rights. (R. & R. 13-15). This Court agrees. The Sixth Circuit has

 continued to apply both the Seibert’s plurality decision, and Justice Kennedy’s concurrence when

 the outcome would not change. See United States v. Wooten, 602 F. App’x 267, 272 (6th Cir.

 2015); see also Mitchell v. MacLaren, 933 F.3d 526, 537 (6th Cir. 2019). The Magistrate Judge

 found the third, fourth, and fifth factors weighed in favor of suppression, but that Detective Nade

 did not conduct a deliberate two-step strategy. (R. & R. 14-15). This Court agrees.

        Regarding the Seibert factors, the third factor—“the timing and setting of the first and

 second interrogations”—looks for a break in time between the first and second interrogation.

 United States v. Ray, 690 F. App’x 366, 374 (6th Cir. 2017). The Magistrate Judge correctly found

 that immediately after Reyes-Martinez was advised of his rights, the questioning resumed which

 weighs in favor of suppression. (R. & R. 14); see United States v. Pacheco-Lopez, 531 F.3d 420,

 427 (6th Cir. 2008). The fourth Seibert factor — “the continuity of police personnel”—looks to

 whether there was practical continuity of personnel during the first and second interrogation. Ray,

 690 F. App’x at 376 (finding that all officers involved worked for the same department, formed

 the same task force, and presumedly had knowledge of the unwarned statements). The Magistrate

 Judge noted that there was absolute continuity of personnel because the same official continued

 questioning with the same officers in the room. (R. & R. 14). Finally, the fifth factor—“the degree

 to which the interrogators’ questions treated the second round as continuous with the first”—looks



                                                 12
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 13 of 23 PageID #: 2022




 to whether the first and second interrogation seemed part of one sequence. Ray, 690 F. App’x at

 377. The Magistrate Judge determined that because the initial questions were biographical in

 nature and that some of the post-Miranda warning questions were similarly biographical, this

 factor also weighed in favor of suppression.1 (R. & R. 14).

        The Magistrate Judge found that the first two Siebert factors weighed heavily against

 suppression.   The first Seibert factor—“the completeness and detail of the first round of

 interrogation”—looks to whether officers asked questions necessary to “make an arrest, tailor their

 post-Miranda interrogation, and secure a conviction.” Ray, 690 F. App’x at 373 (citations

 omitted). As noted by the Magistrate Judge, the introductory questions were unrelated to the

 crimes under investigation, the initial interrogation lasted roughly fifteen minutes, and Reyes-

 Martinez was asked only about his background. (R. & R. 14; Interview Tr. 1-8; Interview Video

 00:00-15:07). Where biographical inquiry was coupled with a question about how the defendant

 arrived at a house involved with drug trafficking, the court in Pacheco-Lopez held the first factor

 was satisfied, but such is not the case here. Pacheco-Lopez, 531 F.3d at 424. The interviewing

 officers did not ask “all questions they needed to make an arrest”, nor did they ask questions




 1
   Arguably, even this factor more appropriately weighed against suppression. For example, in Ray
 the court found this factor weighed in favor of suppression when officers asked only ten follow up
 questions after the first un-warned interrogation, and where several questions were derivative of
 the earlier admissions, such that the officers had “very little work to do at the post-Miranda
 interrogation because they were just following up on Ray’s prior admissions.” Ray, 690 F. App’x
 at 376. The court found this warning did not “effectively advise [the defendant] that he had a real
 choice about giving an admissible statement because the unwarned and warned interrogations
 blended into one continuum.” Id. The same is not true here. Officers were not following up on
 any prior admissions regarding the crime committed. The detectives here did not have “very little
 work to do at the post-Miranda interrogation.” Fifteen minutes of the roughly two-and-a-half hour
 interrogation occurred before the Miranda warning and essentially consisted of questions
 regarding Defendant’s background. (Interview Tr. 1-8).
                                                 13
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 14 of 23 PageID #: 2023




 necessary to “tailor their post-Miranda interrogation, and secure a conviction.” Ray, 690 F. App’x

 at 373.

           The second Seibert factor—“the overlapping content of the two statements”—examines

 whether there is substantial overlap between the first and second interrogation. Id. This overlap,

 however, cannot be “largely inconsequential and only marginally inculpatory.” United States v.

 Wooten, 602 F. App’x 267, 273 (6th Cir. 2015). Unlike where the new questions were simply “the

 next logical [step] based on the earlier statements”, the overlapping content from the pre-Miranda

 questioning was merely biographical and did not pertain to criminal conduct. Ray, 690 F. App’x

 at 373. The conversation continued for two hours after the Miranda warning, transitioning from

 Reyes-Martinez’s background to the actual criminal investigation. The pre- and post-Miranda

 questions here did not substantially overlap each other.

           After weighing each factor, the Magistrate Judge concluded that the Seibert test does not

 require suppression of the post-Miranda statements. (R. & R. 14). The central inquiry is whether

 “it would be reasonable to find that in [this] circumstance[ ] the warnings could function

 ‘effectively’ as Miranda requires . . . [f]or unless the warnings could place a suspect who has just

 been interrogated in a position to make such an informed choice, there is no practical justification

 for accepting the formal warnings as compliance with Miranda, or for treating the second stage of

 interrogation as distinct from the first, unwarned and inadmissible segment.” United States v.

 Gasaway, No. 3:19-CR-27-RGJ, 2019 WL 5846889, at *5 (W.D. Ky. Nov. 7, 2019) (internal

 quotation marks omitted) (quoting Seibert, 542 U.S. at 611-12). Nothing about the conversation

 prior to the Miranda warnings indicates that Reyes-Martinez was unable to make an informed

 choice about whether to waive his Miranda rights.




                                                  14
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 15 of 23 PageID #: 2024




        The Magistrate Judge also analyzed the interrogation under Justice Kennedy’s concurrence

 in Seibert whether “the police employed a deliberate two-step interrogation technique specifically

 designed to undermine the effectiveness of Miranda warnings.” (R. & R. 13-15). As a sister court

 has explained:

        Justice Kennedy’s concurrence in Seibert requires two steps. First, it directs the
        court to determine whether there was a deliberate violation of Miranda. Second, if
        there was no deliberate violation, the court . . . decides whether statements made
        after a Miranda warning are admissible based on whether they were knowingly and
        voluntarily made.

 United States v. Woodruff, 830 F. Supp. 2d 390, 407 (W.D. Tenn. 2011) (citation omitted). Justice

 Kennedy held that a deliberate technique withholds Miranda warning to “obscure both the

 practical and legal significance of the admonition when finally given.” Seibert, 542 U.S. at 620

 (Kennedy, J., concurring). “The strategy is based on an assumption that Miranda warnings will

 tend to mean less when recited midinterrogation, after inculpatory statements have already been

 obtained.” Id. The initial interrogation here did not include inculpatory statements; in fact, nothing

 of substance preceded the Miranda warning. Justice Kennedy recognized a deliberate technique

 would allow an officer to rely on “defendant’s prewarning statements to obtain the postwarnings

 statements used against her at trial.” Id. at 621. In this instance, Reyes-Martinez’s pre-Miranda

 statements did not address any crimes under investigation such that the second interrogation could

 simply rely on any previous answers, and there is no indication that the detectives engaged in a

 deliberate technique to violate his rights.

        The Magistrate Judge correctly held that Reyes-Martinez was adequately warned and

 voluntarily waived his right to counsel when officers eventually provided a Miranda warning. (R.

 & R. 15). This Court overrules Defendant’s objection to the Magistrate Judge’s ruling that

 Defendant was not subjected to an impermissible “Miranda-in-the-middle” interrogation.



                                                  15
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 16 of 23 PageID #: 2025




                2.     Conditional Invocation of the Right to Counsel

        Finally, Reyes-Martinez argues that he invoked his right to counsel during interrogation

 and that any subsequent questions violated his Miranda rights. (Def.’s Obj. 6). “Law enforcement

 officers must immediately cease questioning a suspect who has clearly asserted his right to have

 counsel present during custodial interrogation.” Davis v. United States, 512 U.S. 452, 454 (1994).

 The suspect must “make some affirmative ‘statement’ or ‘request’ whose ordinary meaning shows

 his desire to deal with the police through counsel.” United States v. Suarez, 263 F.3d 468, 483

 (6th Cir. 2001) (citations omitted); see also Edwards v. Arizona, 451 U.S. 477, 484 (1981) (holding

 that the request must show the suspect’s “desire to deal with the police only through

 counsel . . . .” (emphasis added)). “A suspect need not ‘speak with the discrimination of an Oxford

 don,’ but must be unambiguous. This means that a suspect ‘must articulate his desire to have

 counsel present sufficiently clearly that a reasonable police officer in the circumstances would

 understand the statement to be a request for an attorney.’” Tolliver v. Sheets, 594 F.3d 900, 922

 (6th Cir. 2010) (internal citation omitted) (quoting Davis, 512 U.S. at 459). Invoking the right to

 counsel “requires, at a minimum, some statement that can reasonably be construed to be an

 expression of a desire for the assistance of an attorney in dealing with custodial interrogation by

 the police.” McNeil, 501 U.S. 178. Once a suspect indicates a desire to deal with police only

 through counsel, a suspect cannot be subject to further interrogation. Edwards, 451 U.S. at 484-

 85. This rule is intended to “prevent police from badgering a defendant into waiving his previously

 asserted Miranda rights.” Michigan v. Harvey, 494 U.S. 344, 350 (1990) (citing Oregon v.

 Bradshaw, 462 U.S. 1039 (1983)).




                                                 16
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 17 of 23 PageID #: 2026




        Defendant cites the portion of the interrogation that occurs over an hour into the

 interrogation, as follows:2

        [Detective]:           . . . Uh, did anybody ever get hurt during any of these
                               robberies?
        ...
        [Reyes-Martinez]:      That one I am not ask—not answering it. That question, I
                               cannot—I cannot answer it.
        ...
        [Detective]:           Okay. Um, because you don’t know?
        ...
        [Detective]:           What about the people that you were with?             Was
                               anybody . . . that you were with—ever got hurt around you?
        ...
        [Reyes-Martinez]:      I would need to talk to a lawyer about that first so that—
        ...
        [Detective]:           Okay. Um, I would like to continue talking to you. Um, do
                               you want to continue talking to me? Or do you want to talk
                               to a lawyer?

 (Interview Tr. 70).3

        Reyes-Martinez contends that this passage establishes that he “unequivocally invoked his

 right to counsel and told the interrogators that he wanted to talk to a lawyer before proceeding any

 further. [And that] [r]ather than stop all questioning immediately and contacting his then existing

 counsel or obtain counsel for defendant as he had requested, the interrogator continued talking to

 the defendant . . . .” (Def.’s Obj. 7). Nevertheless, the questioning continued as follows:


 2
   The interview transcript includes an English translation of any statements made by the interpreter
 translating the questions and answers into Spanish. The interpreter’s redundant statements have
 been omitted from the quoted portions of this transcript. In addition, Reyes-Martinez’s statements
 in Spanish appear in English.
 3
   Defendant had inquired about his right to make a similar refusal earlier in the interrogation when
 he said in response to a question about who would chose the stores to rob, “And if I don’t want to
 answer that question?”, to which the officer said, “Uh, that’s fine, if you don’t want to answer.”
 (Interview Tr. 54).
                                                 17
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 18 of 23 PageID #: 2027




        [Reyes-Martinez]:      And what happens if I ask for an attorney?
        ...
        [Detective]:           Uh, then we’ll let you--we will let you talk to an attorney.
        ...
        [Reyes-Martinez]:      Okay
        [Detective]:           But I’d like to, uh, show you some pictures and ask you if
                               you know them.
        ...
        [Reyes-Martinez]:      Okay.
        [Detective]:           Okay.
        [Reyes-Martinez]:      Uh-huh.
        [Detective]:           You’re okay with talking to me, um, without an attorney?
        ...
        [Reyes-Martinez]:      No. . . . But I can look at the pictures and tell you if I know
                               them.
        ...
        [Detective]:           Okay. Um. I’d like to show you the pictures, um, so you’d
                               like to--me to show you the pictures and you can tell me if
                               you know them?
        ...
        [Reyes-Martinez]:      Yes.
        [Detective]:           You’re okay with continuing—
        [Reyes-Martinez]:      [voice overlap] It’s fine.
        [Detective]:           —with that by yourself?
        [Reyes-Martinez]:      Uh-huh.
        ...
        [Reyes-Martinez]:      Yes.
        ...
        [Reyes-Martinez]:      Okay.

 (Interview Tr. 70-71).     Following a discussion regarding the photographs, the questioning

 continued:




                                                 18
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 19 of 23 PageID #: 2028




        [Detective]:           Um, now like we talked about earlier, um, I’d like to tell you
                               about some more things . . . and uh, but I need to make sure
                               that you’re willing to conti—continue to talk to me.
        ...
        [Detective]:           And, uh, that’s completely up to you, but, uh, like I shared
                               with you earlier, I would like to hear your side of the story.
                               . . . Uh, so would you like to continue to talk to me and hear
                               what I have to say?
        ...
        [Reyes-Martinez]:      All right.
        ...
        [Detective]:           Okay. And you’re okay with doing that without an attorney?
        ...
        [Reyes-Martinez]:      But the question that I don’t want to answer, I don’t answer.
        ...
        [Detective]:           Right. If you don’t want to answer it just tell me.

 (Interview Tr. 82).

        The Magistrate Judge found that Defendant made a conditional invocation when he

 invoked his right to an attorney with respect to answering questions about whether anyone was

 injured in robberies, but not for further custodial interrogation. (R. & R. 20). Furthermore,

 although Defendant did attempt a conditional invocation of his right to counsel, he subsequently

 followed it up with another, broader, conditional invocation regarding questions about photo

 identification. (R. & R. 20). The Magistrate Judge found these two conditional invocations created

 an ambiguous request for counsel, such that Detective Nade was allowed to follow up, in order to

 seek clarification on the scope of Defendant’s invocation. (R. & R. 20). Defendant now argues

 that his initial invocation was unequivocal, not conditional, such that all questioning should have

 ceased. (Def.’s Obj. 6-7). If the first invocation was an unequivocal invocation of his right to

 counsel, Defendant’s statement regarding photographs would be impermissible. The rule is clear


                                                 19
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 20 of 23 PageID #: 2029




 that “postrequest responses to further interrogation may not be used to cast retrospective doubt on

 the clarity of the initial request itself.” Smith v. Illinois, 469 U.S. 91, 100 (1984). However, this

 Court holds the Magistrate Judge correctly determined that Defendant’s second conditional

 invocation created an ambiguity sufficient to allow the Detective Nade to clarify the scope and ask

 further questions.

        The Supreme Court has held that an accused may invoke his right to counsel for some

 purposes without invoking it for all purposes. United States v. Conner, 946 F.2d 896, 1991 WL

 213756, at *2 (6th Cir. 1991) (citing Connecticut v. Barrett, 479 U.S. 523 (1987)). For example,

 in Conner, the Sixth Circuit held that where the defendant invoked his right to counsel regarding

 discussion of narcotics, it did not violate his rights to discuss gambling operations, property

 acquisitions, nor other unrelated matters. Id.

        In this instance, Reyes-Martinez spent over one hour discussing the criminal investigation,

 answering multiple questions about the robberies, and even indicated that he knew what to do

 when he did not want to answer a question. (Interview Tr. 35-72). His claimed invocation of the

 right to counsel was in response to a question about injuries during any of the robberies, which

 Reyes-Martinez said, “I would have to talk to a lawyer about that first so that—.” (Interview Tr.

 70 (emphasis added)). Thus, Reyes-Martinez did not unequivocally demand an attorney but

 instead specifically limited the request to questions about injuries. Absent such qualification,

 Detective Nade would have been constrained to stop the interrogation; however, a broad

 interpretation beyond the condition “is only required when the defendant’s words, understood as

 ordinary people would understand them, are ambiguous. [But where the defendant] made clear

 his intentions, and they were honored by police” the defendant is not presumed to have invoked

 his right for purposes, and additional questions are permissible. Barrett, 479 U.S. at 529. Reyes-



                                                  20
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 21 of 23 PageID #: 2030




 Martinez clearly conditioned his request for an attorney for questioning about injuries during the

 robberies.

        This alone does not resolve the issue, because as Defendant points out, Detective Nade

 followed Reyes-Martinez’s conditional request for counsel with another question: “Okay. Um, I

 would like to continue talking to you. Um, do you want to continue talking to me? Or do you want

 to talk to a lawyer?” (Interview Tr. 70). As stated before, an officer may not request clarifying

 questions about whether the suspect wants counsel once the suspect has unequivocally invoked his

 right. Davis, 512 U.S. at 461-62.

        In Bush v. Warden, Southern Ohio Correction Facility, 573 F. App’x 503 (6th Cir. 2014),

 the court held that although the defendant made a conditional request for an attorney, it did not

 “rise to the level of triggering protection of Edwards”, but “[b]ecause officers honored

 [defendant’s] clear intention not to discuss certain matters without the presence of an attorney,

 their continued interrogation . . . about other matters did not violate his Fifth amendment rights.”

 Id. at 512 (citations omitted). Likewise, in United States v. Hawkins, 426 F. Supp. 3d 447 (E.D.

 Mich. 2019), when a suspect did not “unequivocally invoke his right to counsel for all purposes”

 the court found the invocation was ambiguous but still protected certain statements because he

 nevertheless “did convey, unambiguously and unequivocally, that he did not want to answer

 questions about where he got the rifle without counsel present.” Id. at 456-57. Accordingly, a

 conditional invocation of a defendant’s desire to have counsel present and does not preclude further

 discussion of unrelated matters. Accordingly, when Defendant conditionally invoked his right to

 counsel, it was not necessary to stop all questioning immediately.

        Reyes-Martinez further claims that he reiterated his demand for an attorney when he asked

 Detective Nade: “And what happens if I ask for an attorney?” (Def.’s Obj. 7; Interview Tr. 70).



                                                 21
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 22 of 23 PageID #: 2031




 Generally, however, a question regarding the presence of an attorney is not an unequivocal

 invocation. See United States v. Delaney, 443 F. App’x 122, 130 (6th Cir. 2011) (“I think I should

 talk to a lawyer, what do you think?”); United States v. Mays, 683 F. App’x 427, 433 (6th Cir.

 2017) (“I really should have a lawyer, huh?”). Instead, surrounding circumstances accompanying

 the question must indicate it as unequivocal. See Abela v. Martin, 380 F.3d 915, 926-27 (6th Cir.

 2004), abrogated on other grounds by Guilmette v. Howes, 624 F.3d 286 (6th Cir. 2010) (holding

 that “maybe I should talk to an attorney by the name of William Evans” was unequivocal because

 the specific reference to an attorney and because the suspect handed an officer the attorney’s

 business card); cf. Smith, 469 U.S. at 97 (holding statement “Uh, yeah, I’d like to do that” upon

 learning of the right to counsel was unambiguous). In this exchange, Reyes-Martinez asked what

 would happen if he asked for an attorney, Detective Nade responded “We’ll let you talk to an

 attorney” to which Defendant replied “Okay.” This clearly was not an unequivocal invocation of

 Reyes’ Martinez’s right to counsel. See Abela, 380 F.3d at 926 (explaining that courts can consider

 the “surrounding circumstances” of a request, including the response of the officers, to “confirm

 that a reasonable officer would understand [the suspect’s] statement to be a clear request for

 counsel”). Accordingly, this Court overrules Defendant’s final objection to the Report and

 Recommendation refusing to exclude statements he made during the custodial interrogation.

                                      III.   CONCLUSION

        For these reasons, IT IS HEREBY ORDERED as follows:

        1.      Defendant’s Objection (DN 414) to the Report and Recommendation (DN 398) is

 OVERRULED, and the Magistrate Judge’s Report and Recommendation is ADOPTED.

        2.      Defendant’s Motion to Suppress (DN 290) is GRANTED IN PART and DENIED

 IN PART. Statements that Defendant made during the custodial interrogation prior to being



                                                 22
Case 1:17-cr-00035-GNS Document 433 Filed 11/20/20 Page 23 of 23 PageID #: 2032




 advised of his Miranda rights are suppressed. Statements made by Defendant subsequent to being

 advised of his Miranda rights would be admissible at trial.

        3.      Defendant’s Motion to Suppress (DN 291) is DENIED.




                                                                November 19, 2020


 cc:    counsel of record




                                                23
